Maxwell, J.
This action was brought by the defendant in error against the plaintiff to recover for his services in soliciting risks of life, insurance for the society. He states in his petition that he was employed by an agent of the company *527and had rendered services of the value of $350, on which there was a credit of $25.00.
The insurance company in its answer alleges that W. ~W. Craine, with whom the contract was made, “is the agent of the defendant for all of its business of the northwest; that said ~W. W. Craine receives a commission on all of said business coming through his office; that said W. W. Craine has not or ever did have any authority to appoint agents for the defendant. The defendant denies that said plaintiff was ever employed by W. W. Craine as the agent of the defendant, but alleges the truth to be that plaintiff was employed as the agent of W. ~W. Craine with the express understanding and' agreement that he should have no claim on the defendant. It is also alleged that one E. ~W. Connor, who assisted the plaintiff below in securing the premiums, was not the agent of the insurance company, but was employed by Craine.
On the trial of the cause the jury returned a verdict for $325.00 and interest in favor of the plaintiff below, and judgment was rendered on the verdict. Exceptions were taken by the insurance company to a number of the instructions given and for the refusal to give certain instructions, but no reference is made thereto in the brief filed by its attorney and the errors, if. any, will be considered waived. The only question, therefore, for consideration is, docs the evidence sustain the verdict ?
The testimony tends to show that in February and March, 1882, W. W.' Craine employed the plaintiff below to solicit risks of life insurance; that in pursuance of such employment he did go to Hastings to solicit insurance, and in connection with Mr. Connor, who was sent by Craine to assist him, policies to a large amount were issued, the first premiums on which amount to $2,000 or more; that this money was all paid to Connor, who it is claimed sent the same to the company, and that Connor paid the plaintiff below $25, which is all the compensation he received. *528All the testimony shows that the plaintiff below rendered the services, and that a fair compensation would be the sum claimed. Was Mr. Craine the general agent of the insurance company ? And if so, did he on behalf of the company employ the plaintiff below?
All the testimony tends to show that Craine was the general agent of the company. The rule is well settled that the acts of a general agent with reference to the subject of the agency will bind his principal, although he-may have received private instructions narrowing his authority, unless such instructions are known to the party dealing with him. Furnas v. Frankman, 6 Neb., 429. Johnson v. Jones, 4 Barb., 369. Bryant v. Moore, 26 Me., 84. Davenport v. P. M. &. F. Ins. Co., 17 Iowa, 276. Cross v. Huskins, 13 Vt., 536. Hatch v. Taylor, 10 N. H., 588. Cruzan v. Smith, 41 Ind., 288. Cosgrove v. Ogden, 49 N. Y., 255. . Bradford v. Bush, 10 Ala., 386. Hunter v. Janeson, 6 Ired. L., 252. Whether Craine had private instructions or not of which the plaintiff had notice was a question for the jury, and having been found in favor of the plaintiff below the verdict will not be disturbed. The question as to the special employment of the plaintiff below by Craine was properly submitted to the jury, and in our view the verdict in that regard is correct. The claim that the plaintiff below was to render his services for the experience he would acquire in the business is not very plausible nor probable, and it is not surprising that the jury found against it. It is evident that justice has been done and the judgment is in all things affirmed.
Judgment affirmed.
The other judges concur.